                                                 Case 5:19-cv-01435-JGB-SP Document 163 Filed 03/23/21 Page 1 of 2 Page ID #:2333



                                                    1   Kevin S. Taylor (SBN 141875)
                                                        ktaylor@talawfirm.com
                                                    2   Jorge A. Martinez (SBN 190351)
                                                        jmartinez@talawfirm.com
                                                    3   Zachary D. Rutman (SBN 277258)
                                                        zrutman@talawfirm.com
                                                    4   TAYLOR | ANDERSON LLP
                                                        2 Park Plaza, Suite 200
                                                    5   Irvine, California 92614
                                                        Tel. No.: (949) 390-6500
                                                    6   Fax No.: (949) 390-6510
                                                    7   Attorneys for Cross-Defendant
                                                        FAMILY ASSISTANCE PROGRAM
                                                    8

                                                    9                           UNITED STATES DISTRICT COURT
                                                   10            CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                                                   11   JENNIFER GERRIE, individually and as      Case No. 5:19-cv-01435 JGB (SPx)
                                                        MAKAYLA MASSEY’s Successor in
                                                   12   Interest,                                 ORDER GRANTING JOINT
               NDERSON




                                                                      Plaintiff,
                                                   13          vs.                                STIPULATION AND REQUEST
            | A___________
                    Irvine , Calif ornia 92614




                                                                                                  TO ADD CROSS-DEFENDANT
                     2 Park Plaza, Suite 200

                         (949) 390-6500




                                                   14   COUNTY OF SAN BERNARDINO,                 FAMILY ASSISTANCE
                                                        TRELEISHA FINCH, CHRISTA
                               LLP




                                                   15   BANTON, MICHAEL MASSEY,                   PROGRAM TO THE
   ___________
TAYLOR




                                                        CALIFORNIA FAMILY LIFE CENTER,            STIPULATED PROTECTIVE
                                                   16   LORI REYNOLDS, LILLIAN GARCIA,            ORDER RE CONFIDENTIALITY
                                                        BIANCA BLACK, FAMILY
                                                   17   ASSISTANCE PROGRAM, DOES 1
                                                        through 20, inclusive,
                                                   18
                                                                             Defendants.
                                                   19   ______________________________________

                                                   20   MICHAEL MASSEY, individually and
                                                        as personal representative of decedent;
                                                   21   ESTATE OF MAKAYLA MASSEY,
                                                   22                        Counter-claimant,
                                                               vs.
                                                   23
                                                        COUNTY OF SAN BERNARDINO,
                                                   24   TRELEISHA FINCH, CHRISTA
                                                        BANTON, JENNIFER GERRIE, and
                                                   25   DOES 1 to 15, inclusive,
                                                   26                     Counter-defendants,
                                                        ______________________________________
                                                   27   Caption Continued
              {00089861 28
                        }                               [PROPOSED] ORDER GRANTING JOINT STIP
                                                        AND REQUEST TO ADD FAMILY ASSISTANCE
                                                        PROGRAM TO THE STIPULATED PROTECTIVE
                                                        ORDER RE CONFIDENTIALITY
                                                 Case 5:19-cv-01435-JGB-SP Document 163 Filed 03/23/21 Page 2 of 2 Page ID #:2334



                                                    1   COUNTY OF SAN BERNARDINO,
                                                    2                         Cross-claimant,
                                                    3   vs.
                                                    4   FAMILY ASSISTANCE PROGRAM,
                                                    5                         Cross-defendant.
                                                    6

                                                    7
                                                                                                   ORDER
                                                    8

                                                    9
                                                               The terms of the October 22, 2020 Stipulated Protective Order (document
                                                   10
                                                        155) shall apply to Defendant Family Assistance Program as if it was a signatory
                                                   11
                                                        when it was entered.
                                                   12
               NDERSON




                                                   13
            | A___________
                    Irvine , Calif ornia 92614
                     2 Park Plaza, Suite 200

                         (949) 390-6500




                                                   14
                                                        Dated:     March 23, 2021                          _____________________
                               LLP




                                                   15
   ___________




                                                                                                           Hon. Sheri Pym
TAYLOR




                                                   16                                                      United States Magistrate Judge
                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

               {00089861 }
                                                   28   [PROPOSED] ORDER GRANTING JOINT STIP AND
                                                        REQUEST TO ADD FAMILY ASSISTANCE
                                                        PROGRAM TO THE STIPULATED PROTECTIVE         -2-
                                                        ORDER RE CONFIDENTIALITY
